PER CURIAM.
The identical question presented in this case was involved in the case of J. I. Case Threshing Machine Co. v. Fronk, supra, page 39, 117 N. W. 229, and was there decided adversely to appellant’s contention. We follow and apply the decision there made.
The additional point made in this ease, to the effect that the court below erred in not making findings of fact, is not well taken. It is unnecessary to make findings where an action is dismissed after trial on the merits, if, on the most favorable view of the evidence, no recovery can be had by plaintiff.
Order affirmed.